     Exhibit 10.1
AMENDMENT NO. 2 TO RETIREMENT BENEFIT AGREEMENT
     THIS AMENDMENT NO. 2 TO RETIREMENT BENEFIT AGREEMENT (this “Amendment”) is
made as of this 25th day of April, 2008, by and between Mylan Inc., a
Pennsylvania corporation formerly known as Mylan Laboratories Inc. (the
“Company”), and Milan Puskar, former Chief Executive Officer and current
Chairman of the Board of Directors of the Company (“Executive”).
     WHEREAS, the Company and Executive are party to that certain Retirement
Benefit Agreement dated as of January 27, 1995, as amended as of September 27,
2001 (the “Agreement”); and
     WHEREAS, as permitted by Section XVI of the Agreement and in recognition of
Executive’s continued commitment and service to the Company as Chairman of the
Board, the Company and Executive desire to amend the Agreement, upon the terms
and conditions set forth herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
     1. A new Section V.A is hereby added to the Agreement (between Sections V
and VI thereof, which Section reads in its entirety as follows:
     “V.A. SERVICE ON THE BOARD OF DIRECTORS
     5.A.1 Effective as of the date that Executive is no longer serving as a
member of the Company’s Board of Directors (other than by reason of Executive’s
death), the Company shall provide to Executive, for the remainder of his life,
continued access to corporate aircraft comparable to that made available to him
immediately prior to the cessation of his service as Chairman, for his personal
use for an aggregate of 70 hours per calendar year (defined as wheels-up with
Executive and/or his family on the aircraft and pro-rated for any portion of a
calendar year), with such access in all other respects to be provided in
accordance with the Company’s practice immediately prior to the cessation of his
service as Chairman. The number of hours of aircraft usage used by Executive in
any one calendar year may not affect the number of hours of usage available in
any other calendar year. To the extent that any income taxes (“Taxes”) are due
with respect to Executive’s use of an the Company’s aircraft, the Company shall
provide Executive with a “gross up” of Taxes due on such use (and any Taxes due
on the gross-up payment). Such gross-up payment shall be paid to Executive no
later than by the end of the calendar year next following the calendar year in
which Executive remits the Taxes. Notwithstanding the foregoing, if the Company
and Executive agree that it is required by Section 409A of the Internal Revenue
Code to avoid the imposition of additional taxes, the provision of any benefits
pursuant to this section 5.A shall not begin until the date that is six
(6) months following

 



--------------------------------------------------------------------------------



 



the date on which Executive’s cessation of service occurs and the Company shall
reimburse Executive for reasonable costs incurred by Executive to independently
obtain such benefits during the six (6) months following the date on which such
cessation of services occurs.
     5.A.2 In the event that a Potential Change in Control (as defined below) is
deemed to have occurred, the standards described in Section 5.A.1 above shall be
those in effect immediately prior to the Potential Change in Control, if more
favorable to Executive. A “Potential Change in Control” shall have the meaning
assigned to such term in the Company’s Severance Plan, as the same may be
amended from time to time in accordance with the terms thereof.
     2. (a) The parties acknowledge and agree that this Amendment is an integral
part of the Agreement. Notwithstanding any provision of the Agreement to the
contrary, in the event of any conflict between this Amendment and the Agreement
or any part of either of them, the terms of this Amendment shall control.
          (b) Except as expressly set forth herein, the terms and conditions of
the Agreement are and shall remain in full force and effect.
          (c) The Agreement, as amended by this Amendment, sets forth the entire
understanding of the parties with respect to the subject matter thereof and
hereof.
          (d) This Amendment shall be governed by, interpreted under and
construed in accordance with the laws of the State of West Virginia.
          (e) This Amendment may be executed in any number of counterparts, each
of which shall be an original and all of which shall constitute one and the same
document.
[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

            MYLAN INC.
      By:   /s/ Rodney L. Piatt         Name:   Rodney L. Piatt        Title:  
Chairman, Compensation Committee     

            EXECUTIVE:
      /s/ Milan Puskar       Milan Puskar         

3



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

            MYLAN INC.
      By:   /s/ Rodney L. Piatt         Name:   Rodney L. Piatt        Title:  
Chairman, Compensation Committee     

            EXECUTIVE:
             Milan Puskar           

3